 Case 1:17-cv-00613-JTN-SJB ECF No. 96 filed 03/03/20 PageID.744 Page 1 of 2



                              UNITED STATES OF AMERICA

          IN THE WESTERN DISTRICT OF MICHIGAN – SOUTHERN DIVISION

Derek Antol, individually and as next friend of          File No: 1:17-cv-613
DSAII, a minor, Devon S. Antol and Tryston Antol,
      Plaintiffs,

v.

Adam Dent, Kate Straus,                                  Hon. Janet T. Neff
Casey Bringedahl, Casey Trucks,                          U.S. District Court Judge
Pete Kutches, and Western Michigan
Enforcement Team, a public
body organized under the laws of the
State of Michigan,
        Defendants,
___________________________________________________________________/
J. Nicholas Bostic (P40653)                Allan C. Vander Laan (P33893)
Attorney for Plaintiffs                    Bradley C. Yanalunas (P9=80528)
909 N. Washington Ave.                     Attorneys for Defendants Adam Dent,
Lansing MI 48906                            Kate Straus, Casey Bringedahl & Peter Kutches
517-706-0132                               2851 Charlevoix Dr., S.E. - Suite 327
                                           Grand Rapids MI 49546
                                           616-975-7470
                                           avanderlaan@cmda-law.com
                                           byanalunas@cmda-law.com
                                                                                     /

     STIPULATION TO SUBSTITUTE PARTIES, AMEND THE CAPTION, AND
               VACATE ORDER REGARDING NEXT FRIEND

        The Parties hereby inform the Court of the following agreement:

     1. DSA II turned 18 in August 2019.

     2. The case caption regarding Plaintiffs should now read as noted in Attachment 1.

     3. Tryston Antol is substituted in as a party in lieu of Derek Antol, as Next Friend.

     4. Devon Antol is substituted in as a party in lieu of Derek Antol, as Next Friend.

     5. Derek Sebastian Antol is substituted in as a party in lieu of Derek Antol, as Next

Friend.
 Case 1:17-cv-00613-JTN-SJB ECF No. 96 filed 03/03/20 PageID.745 Page 2 of 2



   6. All orders appointing Derek Antol as Next Friend of a minor are vacated [R.7,

PageID#33; R.33, PageID#256].

                                         Respectfully submitted,

DATED: March 3, 2020

                                         By:/s/ J. Nicholas Bostic
                                         J. Nicholas Bostic (P40653)
                                         909 N. Washington Ave.
                                         Lansing MI 48906
                                         Attorney for Plaintiffs


DATED: March 3, 2020
                                          By: /s/ Bradley C. Yanalunas
                                          Allan C. Vander Laan (P33893)
                                          Bradley C. Yanalunas (P80528)
                                          Cummings, McClorey, Davis & Acho
                                          Attorneys for Defendants Dent, Straus,
                                          Bringedahl and Kutches


 ORDER REGARDING SUBSTITUTION OF PARTIES, AMENDING THE CAPTION
          AND VACATING ORDERS APPOINTING NEXT FRIEND

      This matter is before the Court upon a stipulation of the Parties to substitute

parties, amend the caption and vacate orders appointing next friend. Upon the filing and

reading of the proposed stipulation, IT IS SO ORDERED.



Dated: _______________                   _______________________________
                                         HON. JANET T. NEFF
                                         U.S. District Court Judge




                                            2
